In a proceeding inter alia to determine the interest, if any, of the estate of a decedent in the assets of a partnership, the administrator of the estate appeals, as limited by his brief, from so much of a decree of the Surrogate’s Court, Orange County, entered September 8, 1965, as determined that the estate has no interest in the partnership and that two named sons of the decedent are each entitled to one half of the interest therein held by the decedent at the time of his death. Decree modified, on the law, by striking out the first and last decretal paragraphs and by providing in lieu thereof that the decedent’s interest as of the date of his death is an asset of his estate in which Charles N. Patterson and Gerald R. Patterson have no interest by reason of the partnership agreement, and that the administrator is entitled to an accounting of the assets of the partnership from respondent Russell Brewer, the partnership’s sole surviving partner. As so modified, decree affirmed insofar as appealed from, without costs. No questions of fact were considered. The pertinent provision in the agreement did not effectuate a vested present gift. It represented an attempt to make an informal will as to the partnership interest. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.